Case 2:04-cv-05184-CCC-JAD Document 2907 Filed 02/26/19 Page 1 of 1 PageID: 65619




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



                                               x


                                               :
  IN RE: INSURANCE BROKERAGE                       MDL No. 1663
  ANTITRUST LITIGATION
                                               :

                                               : Master Docket No. 04-cv-5184
  This Document Relates to
                                               :
  Lincoln Adventures, LLC, et al. v. Certain
  Underwriters of Lloyd’s of London, et.al.,   :
  Civ. No. 2:08-cv-00235-CCC-PS
                                               x


                         NOTICE OF WITHDRAWAL OF COUNSEL

         PLEASE TAKE NOTICE that Robert A. Skinner of Ropes & Gray LLP, the

  undersigned, is withdrawing as one of the attorneys of record in this matter. Defendant

  Syndicates 102, 382, 435, 510, 727, 958, 1084, 1096, 1245, 1886, and 2488 will continue to be

  represented by Matthew Burke of Robins Kaplan LLP and Defendant Syndicates 33, 623, 1183,

  2623, and 2987 will continue to be represented by John Torriello of Holland & Knight LLP.



  Dated: February 26, 2019                            /s/ Robert A. Skinner

                                                      Robert A. Skinner
                                                      Ropes & Gray, LLP
                                                      Prudential Tower
                                                      800 Boylston Street
                                                      Boston, MA 02199
